      Case 5:21-cv-00313-TES Document 1 Filed 08/25/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION


EDDIE MADDOX,                                :
                                             :
                                             :
                                             :
              Plaintiff,                     :       Civil Action File No.

                                             :
       vs.                                   :       (JURY TRIAL DEMANDED)
                                             :
                                             :
UNITED WISCONSIN INSURANCE                   :
COMPANY, ELEVEN CARRIERS,                    :
LLC and GARY WHITE,                          :
                                             :
              Defendants.                    :


                   PLAINTIFF’S COMPLAINT FOR DAMAGES

       COMES NOW, the Plaintiff, Eddie Maddox and files this his Complaint against

the Defendants, United Wisconsin Insurance Company, Eleven Carriers, LLC and Gary

White and respectfully shows this Court the following facts:

                        1. STATEMENT OF JURISDICTION

1.1    Plaintiff Eddie Maddox is a resident of Macon, Georgia within this judicial

       District and Division.

1.2    Defendant, United Wisconsin Insurance Company is a foreign corporation. It

       issued a contract of liability insurance to Eleven Carriers, LLC which provides

       coverage for the subject vehicle collision, which forms the basis of this lawsuit,

       by which United Wisconsin Insurance Company agreed to be liable for all losses

       occasioned by the negligence of Eleven Carriers, LLC and their drivers. Under
      Case 5:21-cv-00313-TES Document 1 Filed 08/25/21 Page 2 of 5




      O.C.G.A. § 46-7-12(e), United Wisconsin Insurance Company is a proper party in

      this lawsuit and is directly liable to Plaintiff for the damages alleged herein.

1.3   Defendant Eleven Carriers, LLC is a foreign corporations registered as motor

      common carriers with the United States Department of Transportation and having

      their principal place of business in Hurst, Texas.

1.4   Defendant Gary White is a resident of Kansas City, Kansas and is an employee of

      Eleven Carriers, LLC.

1.5   Defendant Eleven Carriers, LLC, by and through its employee, Defendant Gary

      White, caused its truck to collide with the Plaintiff’s vehicle.

1.6   Plaintiff prays herein for a jury trial and judgment, notwithstanding, court costs,

      in excess of $250,000 against the Defendants ,

1.7   The Defendants are subject to the jurisdiction of this Court pursuant to 28 U.S.C.
      §1332.


                                       2. VENUE

2.1   The subject accident occurred in Butts County, Georgia within the Middle

      District, Macon Division.

2.2   Venue is proper in The United States District Court, Middle District of Georgia,

      Macon Division, pursuant to 28 U.S.C. § 1391.



                            3. STATEMENT OF FACTS

3.1   On August 22, 2020, Eddie Maddox was traveling south on I-75 in the center lane

      in Butts County, Georgia.
       Case 5:21-cv-00313-TES Document 1 Filed 08/25/21 Page 3 of 5




3.2    The truck driven by Gary White was also traveling south on I-75 in Butts County,

       Georgia in the far right lane.

3.3    As they were approaching a construction zone, the right two lanes were closing

       and traffic was merging to the left. Plaintiff was waiting for an opportunity to

       move to the left.

3.4    Defendant White negligently and with total disregard for the safety of others

       improperly changed lanes and struck plaintiff’s vehicle.

3.5    During all times relevant to this Complaint, Defendant White was acting within

       the scope of his employment with the Defendants.

3.6    Defendants are liable to the Plaintiff for the negligent acts and omissions of

       Defendant White.

3.7    The force of the impact, caused by the negligent operation of the truck by

       Defendant White, caused damage to the vehicle in which the Plaintiff was driving.

3.8    Plaintiff Maddox suffered great mental and physical injuries as a result of the

       collision which was the result of the negligent acts and omissions of the

       Defendants.

3.9    This collision, caused by the Defendants’ employee’s negligence, severely injured

       Plaintiff.

3.10   Defendant White violated the provisions of Georgia law for automotive safety and

       was negligent in the following particulars:

       (1)     in failing to keep a proper lookout;

       (2)     in improperly changing lanes in violation of O.C.G.A. § 40-6-123; and

       (3)     Defendant White was otherwise negligent.
       Case 5:21-cv-00313-TES Document 1 Filed 08/25/21 Page 4 of 5




3.11   Eddie Maddox in no way contributed to the collision that resulted in his injuries.



                                        COUNT I

                         4. NEGLIGENCE AND DAMAGES

4.1    Plaintiff repeats each preceding paragraph of this Complaint as if set forth herein

       in full.

4.2    Plaintiff suffered physical and mental injuries as a result of the accident caused by

       the Defendants’ employee’s negligence.

4.3    Defendant’s negligence was the direct and proximate cause of the injuries and

       mental distress suffered by Plaintiff.

4.4    Plaintiff is entitled to recover from the Defendant an amount of damages for his

       injuries to be determined by a jury, after deliberation, in an amount not less than

       $250,000.00.



WHEREFORE, Plaintiff Eddie Maddox prays:

(a)    that process issue according to the Statute so requiring the Defendants to timely

make and file their Answer and Affirmative Defenses according to law;

(b)    that he be given a jury trial on all issues so triable by jury comprised of qualified

12 jurors duly sworn, qualified and serving according to the law and as such acting upon

their sacred oath;

(c)    that he be awarded damages for her physical and mental injury suffered in an

amount to be determined by the jury in their fair and enlightened conscious; and
      Case 5:21-cv-00313-TES Document 1 Filed 08/25/21 Page 5 of 5




(d)   that he be awarded damages for her emotional distress and fear suffered in an

amount to be determined by the jury in their fair and enlightened conscious.



AYERBE & ARNOLD LLC.
3608 Vineville Avenue
P. O. Box 3608
Macon, GA 31208
(478) 474-2252


                                    /s/ Paul R Ayerbe
                                    Paul R. Ayerbe
                                    State Bar No. 029810
